Citation Nr: 0625657	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  00-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of sacroiliac injury with traumatic 
arthritis of the sacroiliac joints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1987 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  This decision 
established entitlement to service connection for the 
residuals of a sacroiliac injury with traumatic arthritis of 
the sacroiliac joints.  A 10 percent evaluation was assigned 
for this disability.  

This issue was previously before the Board in March 2005, 
when it was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review. 

In February 2006, the Appeals Management Center (AMC) granted 
service connection for degenerative joint disease of the 
lumbosacral spine.  That issue is no longer on appeal.

The Board's March 2005 decision denied entitlement to service 
connection for degenerative disc disease of the lumbar spine 
on the basis that no competent opinion linked that disability 
to service.  In August 2005, a VA physician provided an 
opinion linking current degenerative disc disease of the 
lumbar spine to back disability reported in service.  In June 
2006, the veteran's representative presented argument to the 
Board.  He essentially asked that the claim be reopened.  The 
request to reopen is referred to the RO for initial 
adjudication.



FINDING OF FACT

The residuals of a sacroiliac injury with traumatic arthritis 
of the sacroiliac joints are productive of symptomatology 
that includes pain, some loss of lateral spine motion, and 
degenerative changes, but the veteran retains greater than 60 
degrees of forward flexion and 120 degrees of combined range 
of motion without muscle spasm, spine deformity or abnormal 
movement.  



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for the residuals of sacroiliac injury 
with traumatic arthritis of the sacroiliac joints have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Code 5294 (2002); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Code 5010, 5236 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in March 2005.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Dingess Court went on to hold, however, that once service 
connection is granted, the claim is substantiated and further 
VCAA notice is not required.  Id.  In the present appeal, 
service connection has been granted, and the first three 
Dingess elements are substantiated.  Further notice in this 
regard is not required.  

In any event, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
entitlement to a rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  There is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examinations in December 2000 and April 2005.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

These issues involve the veteran's dissatisfaction with the 
initial rating for his disabilities assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003, 69 Fed. Reg. 25,179 (November 19, 2003), citing 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

Where the rating criteria is amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

The veteran was provided notice of the change in regulations 
in the March 2006 Supplemental Statement of the Case.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

The veteran's sacroiliac injury was originally evaluated in 
the April 2001 rating decision as 10 percent disabling under 
38 C.F.R. § 4.71, Codes 5010 and 5294 (2002).  These are the 
rating code for traumatic arthritis and the former code for 
sacroiliac injury and weakness, respectively.  

Arthritis due to trauma is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

Under the old criteria for evaluating disabilities of the 
spine, DC 5294, sacroiliac injury and weakness, provided a 10 
percent rating for characteristic pain on motion.  A 20 
percent evaluation was warranted for muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent disability evaluation 
was warranted for listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, DC 5294 (2002).

Effective on September 26, 2003, DC 5294 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5236.  Under that rating 
code, sacroiliac injury and weakness is to be evaluated under 
the new General Rating Formula for Diseases and Injuries of 
the Spine.  Furthermore, the Board notes that the most recent 
rating decisions have evaluated the veteran under the rating 
code for degenerative arthritis of the spine.  This 
disability is also evaluated under the formula.  38 C.F.R. 
§ 4.71a, Code 5242.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation of 40 percent is warranted under the new 
criteria if forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less or there is favorable ankylosis 
of the entire thoracolumbar spine.

The normal ranges of motion of the thoracolumbar spine are: 
30 degrees of extension, 90 degrees of flexion, 30 degrees of 
rotation, and 30 degrees of lateral flexion bilaterally.  
38 C.F.R. § 4.71a, Plate V. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).  
Those regulations also provide for consideration of flare ups 
in the condition at issue.

The veteran was afforded a VA examination of the spine in 
December 2000.  He had a history of right sacroiliac joint 
irritation during service, which was productive of low back 
pain and radiation into the lower extremities.  On 
examination, the veteran was somewhat tender over the left 
sacroiliac joint.  He could flex the low back from zero to 80 
degrees and extend from zero to 25 degrees.  Lateral flexion 
was from zero to 25 degrees in both directions.  The 
diagnosis was low back pain and left lower extremity pain.  
There was some clinical evidence of a left sacroiliac 
radiculopathy.  An X-ray study revealed degenerative changes 
at both sacroiliac joints.  A magnetic resonance imaging 
(MRI) study revealed defects at L5 to S1, and L3 to L4.  

The veteran underwent an additional VA examination in April 
2005.  The claims folder was available to the examiner for 
review.  The veteran was noted to have undergone surgery for 
the L5 to S1 disc herniation.  When asked about pain, the 
veteran described a sharp needle-like pain extending into his 
left leg and foot.  He would experience a flare-up once a 
month that was productive of such severe pain he would have 
to crawl.  The veteran had been told he had intervertebral 
disc syndrome.  

On examination, the veteran had flexion to 65 degrees without 
pain and 80 degrees with pain.  There were also shooting 
pains down his left leg extending into the foot with 
thoracolumbar flexion.  Extension was to 15 degrees with end 
of range pain present.  Bilateral lateral flexion was 20 
degrees with end of range pain.  Bilateral rotation was to 50 
degrees without pain.  These ranges of motions were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no spasm, but 
there was tenderness to palpation along the left lumbosacral 
junction extending into the left superior buttock.  His gait 
was normal.  The examiner noted that the January 2001 X-ray 
studies had shown degenerative changes of the sacroiliac 
joints.  The diagnoses included degenerative arthritis of the 
lumbar and lumbosacral spine, disc herniation of L5 to S1, 
and annular bulge at L3 to L4.  

The VA examinations reflect a partial loss of lateral spine 
motion.  Furthermore, degenerative changes of the sacroiliac 
joint were noted on X-ray study.  However, the veteran was 
able to bend to 80 degrees on each of these examinations 
without muscle spasm, and muscle spasm was not noted in his 
recent medical history.  The April 2005 VA examination 
specifically noted that there was no additional loss of 
motion due to pain, fatigue, weakness, or lack of endurance.  
Narrowing or irregularity of the sacroiliac joints was not 
demonstrated, and the veteran retained a normal gait.  

Since muscle spasm is required for a higher evaluation under 
the old rating criteria, the disability does not meet or 
approximate the old criteria for an evaluation in excess of 
10 percent.  38 C.F.R. §§ 4.7, 4.21.

As for the new criteria, the veteran displayed greater than 
60 degrees of forward flexion on both VA examinations, even 
when measuring from where he first experienced pain.  No 
further limitation was found due to functional factors.  
38 C.F.R. §§ 4.40, 4.45.  He also retained more than 120 
degrees of combined range of motion of the thoracolumbar 
spine.  There is no evidence of muscle spasm, and the 
veteran's gait is normal.  He does not have abnormal spinal 
curvature.  As previously noted, the April 2005 examiner 
stated that there was no additional disability due to pain, 
fatigue, weakness, or lack of endurance.  These symptoms more 
nearly resemble the criteria for the 10 percent evaluation 
that is currently assigned under the General Rating Formula 
for Diseases and Injuries of the Spine, and entitlement to an 
increased evaluation is not demonstrated.  38 C.F.R. § 4.71a, 
Code 5236.  

The evidence demonstrates that the veteran has disc disease 
at two different levels of the lumbar spine, and that he has 
radiation of his pain into the lower extremities.  However, 
service connection is not in effect for disc disease, and 
even if it were, the rating schedule provides for rating the 
sacroiliac injury under criteria different from those 
applicable to disc disease.  

Similarly, service connection has been established for the 
veteran's degenerative joint disease of the lumbosacral 
spine.  Symptoms from this disability have been assigned a 
separate 10 percent evaluation and may not be considered in 
conjunction with the veteran's sacroiliac injury.  38 C.F.R. 
§ 4.14.  Therefore, the Board concludes that the 
preponderance of the evidence is against a higher rating for 
the veteran's sacroiliac injury with traumatic arthritis of 
the sacroiliac joints at any time since April 2000, when 
service connection became effective.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of sacroiliac injury with traumatic arthritis 
of the sacroiliac joints is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


